                                                                1   Robin E. Perkins, Esq.
                                                                    Nevada Bar No. 9891
                                                                2   Holly E. Cheong, Esq.
                                                                    Nevada Bar No. 11936
                                                                3   SNELL & WILMER L.L.P.
                                                                    3883 Howard Hughes Parkway, Suite 1100
                                                                4   Las Vegas, NV 89169
                                                                    Telephone: (702) 784-5200
                                                                5   Facsimile: (702) 784-5252
                                                                    rperkins@swlaw.com
                                                                6   hcheong@swlaw.com
                                                                7   Attorneys for Wells Fargo Bank, N.A.
                                                                8
                                                                                                UNITED STATES DISTRICT COURT
                                                                9
                                                                                                        DISTRICT OF NEVADA
                                                               10
                                                                    LV DEBT COLLECT, LLC,                           CASE NO.: 2:16-CV-02857-APG-NJK
                                                               11
                                                                                          Plaintiff,                 STIPULATION AND ORDER FOR
                                                               12                                                    DISMISSAL OF WELLS FARGO BANK,
                      3883 Howard Hughes Parkway, Suite 1100




                                                                    vs.                                              N.A. WITH PREJUDICE
Snell &L.L.P.Wilmer




                                                               13
                             Las Vegas, Nevada 89169




                                                                    THE BANK OF NEW YORK MELLON FKA
                                  LAW OFFICES


                                   702.784.5200




                                                               14   THE BANK OF NEW YORK, AS TRUSTEE
                                                                    FOR THE CERTIFICATEHOLDERS OF
                                                               15   CWMBS, INC., CHL MORTGAGE PASS-
                                                                    THROUGH TRUST 2005-02, MORTGAGE
                                                               16   PASS-THROUGH CERTIFICATES, SERIES
                                                                    2005-02; MORTGAGE ELECTRONIC
                                                               17   REGISTRATION SYSTEMS, INC.;
                                                                    NATIONS FIRST LENDING, INC.; WELLS
                                                               18   FARGO BANK, N.A.; and DOES 1 through
                                                                    10, inclusive; ROE CORPORATIONS 1
                                                               19   through 10, inclusive
                                                               20                         Defendants.
                                                               21

                                                               22          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff LV Debt

                                                               23   Collect, LLC (“Plaintiff”), and Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), by and

                                                               24   through their respective undersigned counsel of record that Wells Fargo will be dismissed with

                                                               25   prejudice from this action, and all claims and counterclaims between Plaintiff and Wells Fargo

                                                               26   will be dismissed with prejudice.

                                                               27   ///

                                                               28   ///
                                                                1          Each party shall bear their own attorney’s fees.
                                                                2   DATED this 22nd day of March, 2019.                 DATED this 22nd day of March, 2019.
                                                                3
                                                                    BY:    /s/ Holly E. Cheong                          BY:   /s/ Michael Beede
                                                                4          HOLLY CHEONG, ESQ.                                 MICHAEL BEEDE, ESQ.
                                                                           Nevada Bar No. 11936                               Nevada Bar No. 13068
                                                                5          Snell & Wilmer LLP                                 Law Office of Mike Beede PLLC
                                                                           3883 Howard Hughes Pkwy, Suite 1100                2470 St. Rose Pkwy, Suite 201
                                                                6          Las Vegas, NV 89169                                Henderson, NV 89074
                                                                           Attorney for Wells Fargo Bank, N.A.                Attorney for LV Debt Collect, LLC
                                                                7

                                                                8
                                                                                                                ORDER
                                                                9          The Court, having reviewed the stipulation of the parties and good cause appearing
                                                               10   therefore:
                                                               11          IT IS HEREBY ORDERED that in the above-captioned and numbered matter, WELLS
                                                               12   FARGO BANK, N.A. is dismissed from this action with prejudice. All parties to bear their own
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13   attorneys’ fees and costs.
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14          Dated: March  22, 2019.
                                                                           DATED  this _____ day of ________________, 2019.
                                                               15

                                                               16
                                                                                                                        U.S. DISTRICT COURT JUDGE
                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                                  -2-
                                                                1                                     CERTIFICATE OF SERVICE
                                                                2
                                                                             I hereby declare under penalty of perjury, that I am over the age of eighteen (18) years,
                                                                3
                                                                    and I am not a party to, nor interested in, this action. On this date, I caused to be served a true
                                                                4
                                                                    and correct copy of the foregoing STIPULATION AND ORDER FOR DISMISSAL OF
                                                                5
                                                                    WELLS FARGO BANK, N.A. WITH PREJUDICE by the method indicated below:
                                                                6
                                                                    _______          U.S. Mail                            _______        Federal Express
                                                                7
                                                                    _______          U.S. Certified Mail                  ___X___        Electronic Service
                                                                8
                                                                    _______          Facsimile Transmission               _______        Hand Delivery
                                                                9
                                                                    _______          Overnight Mail
                                                               10
                                                                    and addressed to the following:
                                                               11
                                                                    Michael N. Beede, Esq.                               Ariel E. Stern, Esq.
                                                               12   THE LAW OFFICE OF MIKE BEEDE, PLLC                   Darren T. Brenner, Esq.
                      3883 Howard Hughes Parkway, Suite 1100




                                                                    2470 St. Rose Parkway, Suite 307                     Tenesa S. Powell, Esq.
Snell &L.L.P.Wilmer




                                                               13   Henderson, Nevada 89074                              Jesse A. Ransom, Esq.
                             Las Vegas, Nevada 89169




                                                                    eservice@legallv.com                                 AKERMAN LLP
                                  LAW OFFICES


                                   702.784.5200




                                                               14   amanda@legallv.com                                   1635 Village Center Circle, Suite 200
                                                                    mike@legallv.com                                     Las Vegas, Nevada 89134
                                                               15                                                        ariel.stern@akerman.com
                                                                    Attorneys for LV Debt Collect, LLC                   darren.brenner@akerman.com
                                                               16                                                        tenesa.scaturro@akerman.com
                                                                                                                         jesse.ransom@akerman.com
                                                               17
                                                                                                                         Attorneys for The Bank of New York Mellon
                                                               18                                                        fka The Bank of New York, as Trustee for the
                                                                                                                         Certificate Holders of CWMBS, Inc., CHL
                                                               19                                                        Mortgage Pass-Through Trust 2005-02,
                                                                                                                         Mortgage Pass Through Certificates, Series
                                                               20                                                        2005-02
                                                               21            DATED this 22nd day of March, 2019.
                                                               22

                                                               23                                                /s/ Maricris Williams
                                                                                                                 An Employee of Snell & Wilmer L.L.P.
                                                               24   4819-4948-4938

                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                                   -3-
